ACCEPTED
                                                                                           05-15-00001-CV
                                                                                FIFTH COURT OF APPEALS
                                                                                           DALLAS, TEXAS
                                                                                     12/23/2015 1:32:09 PM
                                                                                                LISA MATZ
                                                                                                    CLERK
                           No. 05-15-00001-CV
              ____________________________________________

                           COURT OF APPEALS                  FILED IN
                                                      5th COURT OF APPEALS
                                  for the                  DALLAS, TEXAS
                        FIFTH DISTRICT OF TEXAS       12/23/2015 1:32:09 PM
                 ________________________________________ LISA MATZ
                                                                        Clerk

                    The Goodyear Tire & Rubber Company,

                                                  Appellant,
                                          v.

          Vicki Lynn Rogers, Individually and as Representative of the
           Estate of Carl Rogers, Natalie Rogers and Courtney Dugat,

                                            Appellee.
                 ________________________________________

                  Appeal from the County Court at Law No. 5
                            of Dallas County, Texas
                   Honorable Mark Greenberg, Presiding Judge
                 ________________________________________

                NOTICE OF APPEARANCE OF ADDITIONAL
                      ATTORNEYS FOR APPELLEES
                 ________________________________________

To the Honorable Court:

      Pursuant to TEX. R. APP. P. 6.2, please take notice that the following attorney

will also be representing Appellees Vicki Lynn Rogers, individually and as

Representative of the Estate of Carl Rogers, Natalie Rogers, and Courtney Dugat

in this appeal, in addition to the undersigned:

      The appearance of the following attorney should be noted on the Court’s

docket:

                                          1
     Jeffrey S. Levinger
   State Bar No. 12258300
        Levinger PC
1445 Ross Avenue, Suite 2500
     Dallas, Texas 75202
  Telephone: 214-855-6817
  Facsimile: 214-855-6808
 Email: jlevinger@levingerpc.com



             Respectfully submitted,

             /s/ Christopher J. Panatier
             Christopher J. Panatier
             State Bar No. 24032812
             cpanatier@sgpblaw.com
             Darren P. McDowell
             State Bar No. 24025520
             dmcdowell@sgpblaw.com
             Simon, Greenstone, Panatier and
               Bartlett, PC
             3232 McKinney Avenue, Suite 610
             Dallas, TX 75204
             Telephone: 214-276-7680
             Telecopier: 214-276-7699

             Attorneys for Appellees




             2
                          CERTIFICATE OF SERVICE

      The undersigned certifies that a copy of this Notice of Appearance of
Additional Attorneys for Appellee was served by electronic transmission on the
following counsel for Appellant on this 23rd day of December, 2015.

   David A. Oliver                        David M. Gunn
   Tiffany Bingham Briscoe                Erin H. Huber
   Paul B. Kerlin                         Beck Redden, LLP
   Vorys Sater Seymour and                1221 McKinney, Suite 4500
    Pease, LLP                            Houston, TX 77010-2010
   700 Louisiana, Suite 4100
   Houston, TX 77002


                                           /s/ Christopher J. Panatier
                                           Christopher J. Panatier




                                      3